Case 1:21-cv-00532-SAG Document 83-3 Filed 07/26/21 Page 1 of 2




                               PUBLISHED

     UNITED STATES COURT OF APPEALS
                    FOR THE FOURTH CIRCUIT


     REX RICHARD SAUNDERS,                 
                     Plaintiff-Appellee,
                     v.
     BRANCH BANKING AND TRUST
     COMPANY OF VIRGINIA,
                  Defendant-Appellant,
                                                    No. 07-1108
                    and
     EQUIFAX INFORMATION SERVICES,
     LLC; EXPERIAN INFORMATION
     SOLUTIONS, INCORPORATED; TRANS
     UNION LLC,
                            Defendants.
                                           
               Appeal from the United States District Court
             for the Eastern District of Virginia, at Richmond.
                   Dennis W. Dohnal, Magistrate Judge.
                              (3:05-cv-00731)

                          Argued: March 20, 2008

                          Decided: May 14, 2008

             Before MICHAEL and MOTZ, Circuit Judges, and
          Irene M. KEELEY, United States District Judge for the
         Northern District of West Virginia, sitting by designation.



     Affirmed by published opinion. Judge Motz wrote the opinion, in
     which Judge Michael and Judge Keeley joined.
Case 1:21-cv-00532-SAG Document 83-3 Filed 07/26/21 Page 2 of 2




                          SAUNDERS v. BRANCH BANKING                       17
     damages award of $250,000). Indeed, BB&T has not identified any
     recent cases, let alone any FCRA case, in which a court has, for con-
     stitutional reasons, granted remittitur of a punitive damages award
     that was as low as $80,000. Cf. EEOC v. Fed. Express Corp., 513
     F.3d 360, 378 (4th Cir. 2008) (affirming $100,000 punitive damages
     award accompanying compensatory damages of $8,000).

        We also conclude that a smaller award would not "serve as a mean-
     ingful deterrent" to BB&T. Kemp, 393 F.3d at 1365. As the court
     noted in Bach, "a punitive damages award must remain of sufficient
     size to achieve the twin purposes of punishment and deterrence." 486
     F.3d at 155 (quotations and citations omitted). This is not to say that
     a $400,000 punitive damages award would be appropriate in this case,
     as it was in Bach. But reducing the punitive damages award of
     $80,000 here would leave little deterrent or punitive effect, particu-
     larly given BB&T’s net worth of $3.2 billion. See, e.g., TXO Prod.
     Corp. v. Alliance Res. Corp., 509 U.S. 443, 462 n.28 (1993) (plurality
     opinion) (noting that it is "well-settled" that a defendant’s "net worth"
     is a factor that is "typically considered in assessing punitive dam-
     ages"); Johansen v. Combustion Eng’g, Inc., 170 F.3d 1320, 1338-39
     (11th Cir. 1999) (allowing $4.35 million punitive damages award
     despite "100:1 ratio of the punitive to the actual damages," because
     compensatory damages "are quite small" and "a bigger award is
     needed to attract the attention of a large corporation" (quotations and
     alterations omitted)).

                                        C.

        Upon consideration of the applicable guideposts, we cannot con-
     clude that a punitive damages award of $80,000 is grossly excessive
     or arbitrary in this case. BB&T’s conduct was sufficiently reprehensi-
     ble to justify a punitive damages award, and remittitur of the current
     award would nullify any punitive or deterrent effect. We note that
     BB&T has identified no errors with the jury instructions, and the
     jury’s decision not to award compensatory damages indicates that it
     was not unduly moved by sympathy or bias.

                                       IV.

       For the foregoing reasons, the judgment of the district court is

                                                                AFFIRMED.
